Memorandum by the Court. Judgment which (1) granted a divorce, (2) dismissed a counterclaim for annulment, and (3) awarded to plaintiff the custody of the parties’ daughter, affirmed, without costs. The evidence which the trier of the facts was entitled to and did credit fully sustains the divorce. The insubstantial evidence adduced in support of the counterclaim was incredible, under all the attendant circumstances. The award of custody presents a somewhat closer question but no sound basis has been suggested for disturbing the trial court’s determination, and particularly so after the lapse of more than four years. Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur in memorandum by the court.